Citation Nr: 0125358	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-24 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $21,510.00. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1942 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2000 decision of the Committee on Waivers and 
Compromises (Committee) of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.  It has been advanced on the 
docket because of administrative delay that resulted in 
significant delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran was awarded VA pension benefits in August 
1998 based, in part, on his report that he would be incurring 
nursing home expenses of $80.00 per day.

2.  The veteran ultimately did not incur said nursing home 
expenses and failed to report this to VA until January 2000, 
despite specific instructions sent to him.

3.  In May 2000, the veteran's pension benefits were 
terminated, effective from January 1, 1999.  This action 
resulted in an overpayment of $21,510.00.

4.  The veteran has not challenged the validity or amount of 
the overpayment.  

5.  Although the veteran was solely at fault in the creation 
of the indebtedness at issue, he was not guilty of bad faith, 
misrepresentation, or fraud in the debt's creation.

6.  The veteran's monthly income exceeds his monthly expenses 
by more than $154.00; recovery of the overpayment at issue 
would not subject him to undue economic hardship or deprive 
him of the basic necessities.

7.  Recovery of the overpayment at issue would not defeat the 
purpose for which the benefits are intended.

8.  Failure to make restitution would result in unfair gain 
to the veteran.

9.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (2001).

2.  Recovery of the overpayment would not be against equity 
and good conscience. 38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On his June 1998 claim for pension, the veteran listed, in 
part, medical expenses totaling $32,643.50, including nursing 
home expenses of $80 per day, or $29,200.00. 

By an August 1998 rating decision, the RO awarded the veteran 
a special monthly pension at the aid and attendance rate, 
effective from June 29, 1988. 

In a September 1998 letter, the veteran was notified that his 
rate of VA pension was directly related to his income; that 
adjustments in his payments had to be made when his income 
changed; that VA considered a decrease or ending of recurring 
medical expenses a change in income; and that failure to 
inform VA promptly of income changes or expected recurring 
expenses could result in the creation of an overpayment. 

The veteran completed an Improved Pension Eligibility 
Verification Report (EVR) in January 2000, which asked that 
he report, in part, medical expenses.  In an attached Medical 
Expense Report, he itemized various medical expenses for the 
period from January 1999 through December 1999, which totaled 
$10,709.94.  This itemization did not reflect any nursing 
home expenses. 

The RO notified the veteran in a May 2000 letter that it was 
adjusting the pension award to reflect the reduction of 
continuing medical expenses to $10,709.00, effective January 
1, 1999, based upon information showing that he had 
previously reported nursing home expenses of $29,200.00 that 
were not reported on his 1999 medical expense report. 

In a May 2000 letter, VA's Debt Management Center advised the 
veteran that he owed VA $21,510.00.  Neither the veteran nor 
his representative have alleged that this amount was 
improperly calculated.  

In a June 2000 statement, the veteran requested a waiver of 
the recovery of overpayment.  He recounted that in 1998, he 
had initially been in a local hospital and was then placed in 
a nursing home.  After one week in the nursing home, he was 
back in the hospital, where his right leg was amputated.  He 
was then returned to the nursing home, where he stayed until 
September 1998.  Sometime during this period, he applied for 
pension with an application for the State Veterans Home.  
However, his condition improved, and he returned home.  Just 
after his return, he apparently got word from the "Bill 
Nichols Home" that a space was available, but the veteran 
thought he could continue living at his house.  He was placed 
on a 90 day list at the "Bill Nichols Home," but the VA 
pension had already started.  He did not understand the need 
to notify VA of anything because he did not understand that 
he was only receiving the pension on the assumption that he 
was in a nursing home.  Therefore, he thought everything was 
ok when he went home.  He wrote that he was 90 years old and 
his wife was 74 years old, and that they were unaware that 
they had done anything wrong.

In a June 2000 letter, the veteran was informed that the 
Committee had determined that while there was no evidence of 
fraud, misrepresentation, or bad faith, he was at fault due 
to untimely notification of the reduction in unreimbursed 
medical expenses.  It was suggested that if it was not 
possible for him to pay the full amount in one payment, he 
submit an initial payment together with a plan for payment of 
the balance within a reasonable time.

In a June 2000 notice of disagreement, the veteran asserted 
that while it was true that he had failed to timely notify 
the RO about the reduction in unreimbursed medical expenses, 
he was fighting for his life at the time and had no idea what 
was going on.  He wrote that any savings he currently had 
would be spent on the impending amputation of his other leg.  

In response to an RO letter requesting more information, the 
veteran, in an October 2000 statement, specified that he had 
been hospitalized from April 27, 1998 to April 30, 1998, and 
then was transferred to another hospital from April 20, 1998 
until May 29, 1998.  He was transferred to a nursing home on 
May 29, 1998, where he stayed until June 8, 1998, when he was 
transferred to another hospital for amputation of his left 
leg.  He was then transferred back to the nursing home on 
June 13, 1998, where he stayed until September 5, 1998.

On a separate page, the veteran asserted that his nursing 
home stay in 1998 was essentially for rehabilitation 
purposes, and was paid for by Medicare and his insurance.  
However, he stated that he did not know that he would not 
have to pay this at the time of his stay. 

In a December 2000 letter, a service officer with the 
veteran's state department of veterans affairs wrote that he 
had met with the veteran and his wife on several occasions, 
and found them both to be very honest and upright people.  He 
wrote that they were both very upset with the issue of the 
overpayment, and that they truly did not understand what they 
had done.  It was also indicated that the veteran wanted to 
repay the debt and "get it over with," but that there was no 
way to get the necessary funds.      

In a December 2000 substantive appeal, the veteran 
essentially restated that he had not known that his nursing 
home expenses were going to be covered by Medicare and 
insurance, and that he had been confused about the nature of 
the VA benefits to which he was entitled.  He indicated that 
at the time he signed the application for the VA pension, his 
medical condition was causing a great deal of confusion. 
He indicated that the money in his stock and mutual funds had 
been reduced by several thousand dollars recently, and that 
he had many every day expenses.  The veteran wrote that he 
was 92 years old, and that his doctor had just informed him 
that he would have to have his other leg removed shortly.  

A financial status report [FSR] dated in January 2001 
indicates that the veteran and his wife had total assets of 
$134,142.94.  The veteran's net monthly income was $1,267.27, 
which included $ 1,066.00 in Social Security benefits, 
$251.27 in retirement income, and $ 50.00 in "deductions."  
Average monthly expenses totaled nearly $1,700.00, including 
$300.00 for food, $450.00 for utilities and heat, $413.00 for 
miscellaneous expenses, $100.00 for car upkeep, $75.00 for 
gasoline, $37.00 for medication, $101.55 for insurance, 
$33.76 for burial installment payments, $50.00 for "Heart/AC 
contract," $107.23 for pest control, and $22.50 for safe 
deposit fees.  The veteran also indicated that he had 
outstanding balances on several credit cards (totaling 
$1920.23), and paid a $20.00 monthly fee for credit card 
protection.  He listed assets as $7,667.94 cash in the bank, 
$100.00 cash on hand, $49,000.00 in stocks and other bonds, 
$75,000.00 in the resale value of real estate owned, and a 
1987 Olds valued at $2,375.00.  On this form, the veteran 
indicated that he recently had surgery to have both legs 
amputated and that he had hospital and pharmacy bills to pay, 
apparently totaling over $3,400.00.  The veteran also 
indicated that his net monthly income less expenses was 
$154.47.     



II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran was notified, 
in the June 2000 letter, that the Committee on Waivers and 
Compromises had determined that the evidence failed to show 
that a repayment would cause an undue financial hardship, and 
that a denial of waiver was not against equity and good 
conscience.  The detailed discussions in the June 2000 letter 
and the November 2000 statement of the case informed the 
veteran of the evidence needed to substantiate his request 
for waiver of overpayment.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's EVR and FSR, as 
well as his detailed written statements.  The RO has 
discharged its duty to obtain records, and there is more than 
sufficient evidence of record to decide this claim properly 
and fairly.

Although the RO denied the veteran's claim for waiver prior 
to the passage and implementation of the VCAA, the veteran 
has been given notice of the laws and regulations pertaining 
to the requirements for waiver.  The substantive laws and 
regulations to be applied are the same as those of which the 
veteran has had notice.  Accordingly, there is no prejudice 
to him in deciding his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

B.  Waiver of recovery of overpayment

The veteran has not contested the validity or the amount of 
overpayment.  He essentially seeks a full waiver of recovery 
of the overpayment at issue because it would cause an undue 
financial hardship. 

A veteran who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income. 38 C.F.R. § 3.660(a)(1) (2001).

In this case, the veteran sought and was awarded a VA pension 
based, in part, on his report that he would be incurring 
nursing home expenses of $80 per day.  These expenses never 
materialized, apparently because they were covered by 
Medicare and private insurance.  The veteran was notified by 
the September 1998 letter that adjustments in his pension 
payments had to be made when his income changed and that VA 
considered a decrease or ending of recurring medical expenses 
a change in income.  The veteran was also told that failure 
to inform VA promptly of income changes could result in the 
creation of an overpayment. 

i.  Fraud, misrepresentation, or bad faith

Overpayments created by retroactive reduction of an award are 
subject to recovery if recovery is not waived.  Waiver of 
repayment of indebtedness is statutorily precluded if there 
is any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (2001).  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

"There is no all-embracing definition of 'fraud' and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance." VAOPGCPREC 4-85.  The 
Office of the General Counsel has found the following 
definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.

Id.  Misrepresentation of a material fact must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(2001).  

Bad faith has been defined as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2) (2001).

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
The veteran apparently believed in earnest at the time of his 
application that he would be incurring unreimbursed nursing 
home expenses.  While these expenses never materialized 
(because they were subsequently paid for by Medicare and 
private insurance), it does not appear that the veteran knew 
that at the time of application.  There is no indication of 
fraud, misrepresentation, or bad faith.


ii.  Equity and good conscience

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.962 (2001).  Recovery of the 
overpayment shall be waived if it is determined that recovery 
of the indebtedness would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2001).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2001).  
The regulations set forth six non-exclusive elements that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience. 
Id.  Each of the six elements must be addressed.  Ridings, 6 
Vet. App. at 546.

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the veteran was at fault in the creation of the 
overpayment. The debt was created because he did not report 
pertinent financial information, despite being advised of the 
necessity to do so in VA correspondence.  In light of his 
failure to advise the RO about the change (or rather, non-
existence) of his nursing home expenses, he bears fault in 
creation of the overpayment. 

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  VA 
does not appear to be at fault in creation of the 
overpayment.  It duly notified the veteran in advance that 
income must be reported.  He was also notified of the 
importance of immediate and direct notification of any change 
in income.  Once the RO was advised of the veteran's change 
in income (i.e., the nonexistence of nursing home expenses), 
it acted promptly in adjusting his pension benefits and in 
assessing an overpayment. Thus, the Board finds no fault on 
the part of VA.

Concerning the third element, "undue hardship," described as 
"[w]hether collection would deprive debtor or family of basic 
necessities," the most recent FSR indicates that the veteran 
and his wife had total assets of $134,142.94.  The veteran's 
net monthly income is $1,267.27, which includes $ 1,066.00 in 
Social Security benefits and $251.27 in retirement income.  
While the veteran has detailed numerous monthly expenses 
(including those for food, utilities, and pest control), he 
has listed assets over $7,500.00 cash in the bank, as well as 
over $45,000.00 in stocks and bonds.  Although the veteran 
has apparently undergone a second leg amputation, it is not 
clear why at least some of the expenses related thereto would 
not be covered by insurance and/or Medicare (as they were 
with his first leg amputation).  He has indicated that his 
net monthly income, after expenses, is over $154.00.  The 
financial information he has provided is simply insufficient 
to show that he would be denied the basic necessities of life 
as a result of collection of the outstanding indebtedness via 
monthly payments of the balance within a reasonable time.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The pension benefits awarded to the veteran 
were derived from a needs-based program intended to assure 
that veterans are able to meet their basic needs.  The 
veteran continues to receive Social Security benefits and at 
least $250.00 in retirement income each month, and recovery 
of the overpayment would not defeat the purpose of benefits 
otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  In this case, the fault for 
creation of the overpayment lies solely with the veteran.  
Because of his  failure to promptly disclose pertinent 
information to VA, he received additional VA benefits to 
which he was not entitled under the law.  The Board finds, 
therefore, that receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation in reliance upon receipt of VA pension benefits, 
nor is there any evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment in the amount of 
$21,510.00 would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. § 
1.963 (2001).  In denying waiver in this instance, all the 
foregoing factors have been carefully weighed.  While the 
circumstances of the veteran's current state of health are 
compelling, the preponderance of the evidence is against his 
claim for waiver.


ORDER

Entitlement to waiver of recovery of the overpayment of 
pension benefits in the amount of $21,510.00.00 is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

